       ~
AO 245B (Rev 02118)    Judgment ma Crimmal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                         )
             UNITED STATES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                                                                            )
                      GARRET STRATHEARN
                                                     FILED                  )
                                                                            )
                                                                                     Case Number: DPAE2:15CR000604-01

                                                                                     USM Number: 76902-066
                                                    DEC    o 420tB          )
                                                                            )         Maranna J. Meehan, Esquire
                                                                                     Defendant's Attorney
THE DEFENDANT:                                ByKATE B'·""'"''    ·... Clerk )
                                                      ,.,, ;,-,·•IM1'4,
                                                 ---Dep. Clerk
Ill' pleaded guilty to count(s)        1

0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




       The defendant is sentenced as provided in pages 2 through                 6      _ _ of this judgment. The sentence is imposed pursuant to
the Sentencmg Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                               0 is       0 are disnnssed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defenoant must notify the court and United States attorney ofmatenal clianges in econonnc circumstances .




                                                                           . Juan R. Sanchez, US i;:>istrict Judge
                                                                           Name and Title of Judge
AO 245B (Rev 02/I 8) Judgment m a Cnmmal Case
     :J              Sheet 4 Probanon
                                                                                                   Judgment-Page    2     of        fi_
DEFENDANT: GARRETSTRATHEARN
CASE NUMBER: DPAE2:15CR000604-01
                                                           PROBATION

You are hereby sentenced to probation for a term of:
     Five years. The first 180 days to be served on home detention by telephone monitoring.




                                                MA.~DATORY           CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refram from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two penodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.    ~ You must cooperate m the collection of DNA as directed by the probation officer. (check 1/appltcable)
5.   D You must comply with the requrrements of the Sex Offender Registration and Notification Act (34 C.S.C. § 20901, et seq.)
          as directed by the probat10n officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if appltcable)
6.   D You must participate in an approved program for domestic violence. (check if applicable)
7.   D You must make restitution m accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check tf applicable)
8. You must pay the assessment imposed in accordance with 18 U .S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 24~B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 4A  Probation
                                                                                                  Judgment Page        3       of         6
DEFENDANT: GARRET STRATHEARN
CASE NUMBER: DPAE2:15CR000604-01

                                      STA~DARD            CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authonzed to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After mitially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial distnct where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must hve at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plam view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-ume employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probat10n officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becommg aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in cnminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first gettmg the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       reqmre you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
I 3.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probat10n officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvzew of Probation and Supervised
Release Condztzons, available at www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 24-JB (Rev 02/18) Judgment ma Cnmmal Case
     •               Sheet 40 - Probahon

                                                                                            Judgment· Page _   4   of
DEFENDANT: GARRET STRATHEARN
CASE NUMBER: DPAE2:15CR000604-01

                                    SPECIAL CONDITIONS OF SUPERVISION
The defendant is to comply with the Location Monitoring Program requirements as directed by the U.S. Probation Office.
Defendant is restricted to his residence at all times except for employment, education, religious services. medical,
substance abuse, mental health treatment and court ordered obligations. and any other such times specifically authorized
by the U.S. Probation Office. The location monitoring technology is at the discretion of the U.S. Probation Office.
Defendant is to pay the cost of the monitoring. Defendant is to be supervised via courtesy supervision in the District of
New Jersey. Defendant is permitted leave at night to help his daughter with childcare needs on an emergency basis.
Defendant is permitted to travel to Pennsylvania for volunteer work at the Council of Southeast Pennsylvania. Defendant
is permitted to visit The Atlantic Club located at 1904 Atlantic Avenue, Manasquan, New Jersey, 08736 for the purpose of
exercising in the swimming pool on weeknights.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged based upon the recommendation of the Probation Office and with Court
approval.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation office in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation office unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

Restitution is not an issue in this case.

It is further ordered that the defendant shall pay to the United States a fine of $5,000. The Court will waive the interest
requirement in this case. The fine is due immediately and shall be paid in monthly installments of $100/month.

The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
residence that occurs while any portion of the fine remains unpaid.

It is further ordered that the defendant shall pay to the United States a total special assessment of $100, which shall be
due immediately
AO 245B;tRev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                       Judgment   Page       5   of   __6_
 DEFENDANT:GARRETSTRATHEARN
 CASE NUMBER: DPAE2:15CR000604-01
                            CRIMINAL MONET ARY PENAL TIES
     The defendant must pay the total crimmal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 JVTA Assessment*                 Fine                        Restitution
 TOTAl..S          $ 100.00                   $                                  $ 5,000.00                $



 D The determination of restitution is deferred until                    • An Amended Judgment in a Cnmznal Case (AO 245CJ will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees m the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payrrient, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.




 TOTALS                             $                         0.00           $                         0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 C.S.C. § 3612(g).

 ~    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      !ti   the interest requirement is waived for the       ~ fine      D restitution.
       D the interest requirement for the         D    fme    D      restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ** Fmdmgs for the total amount of!osses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before Apnl 23, 1996.
AO 245\N (Rev 02/l 8) Judgment m a Cnmmal Case
     ' ~              Sheet 6 · - Schedule of Payments

                                                                                                              Judgment - - Page    6      of           6
DEFENDANT: GARRET STRATHEARN
CASE NlJMBER: DPAE2:15CR000604-01

                                                         SCHEDULE OF PA YME:STS

Having assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

A     liZl Lump sum payment of$            100.00               due immediately, balance due

             D     not later than                                    , or
             Ill   in accordance with D C,           D D,       D     E,or      liZ   F below; or

B     D Payment to begin immediately (may be combined with                   DC,          0 D, or      D F below); or

C     0      Payment in equal                        (e g. weekly. monthly. quarterly) installments of $                            over a period of
                            (e g. months or years}, to commence                     . (e g. 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal                        (eg. weekly. monthly. quarterly) installments of $                         over a period of
                            (e.g. months or years), to commence                      (e g. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D Payment during the term of supervised release will commence withm                        (e . g, 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZ!   Special instructions regardmg the payment of cnminal monetary penalties:

              Defendant shall pay to the United States a fine of $5,000. The Court will waive the interest requirement in this
              case. The fine is due immediately and shall be paid in monthly installments of $100/month.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of cnminal monetary penalties is due during
the penod ofimpnsonment. All crimmal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case            ~umbers (including defendant number),    Total Amount, Joint and Several Amount,
      and corresponding payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's mterest in the following property to the Cnited States:



Payments shall be applied in the followmg order: (1) assessment, (2) restitution pnncipal, (3) restitution interest, (4) fme principal, (5) fme
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, mcluding cost of prosecution and court costs.
